DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 04/29/2022 was filed and entered into record.  Claim 1 has been amended.  Claims 7-10 are newly added.  Claims 1-10 remain pending.
Response to Arguments
Regarding to specification objected with minor informalities, Examiner withdraws said objection due proper amendment to the specification.
Regarding to claim 1 objected with minor informalities, Examine withdraws said objection due to proper amendment to the claim.
Regarding to claims 1-6 rejected under 35 USC 112(a) and 112(b), Applicant argued “Claims 1-6 stand rejected under 35 U.S.C. § 112(b) because, according to the Office action, although claim limitation "an amplitude adjusting unit that adjusts an amplitude of a detection signal output from an encoder by adjusting a gain of the detection signal so that the amplitude is within a predetermined range; an offset corrector that corrects an off set of an amplitude center of the detection signal; wherein the offset corrector refers to the relationship stored in the storage when the amplitude adjuster changes the gain, obtains the offset amount corresponding to the changed gain, and corrects the offset based on the obtained offset amount; an arithmetic device that calculates a position based on the detection signal of which the offset is corrected by the offset correction device" invokes 35 U.S.C. 112(f), the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In addition, claims 1-6 stand rejected under 35 U.S.C. § 112(a) because, according to the Office action, the disclosure does not provide adequate structure to perform the claimed function. 
In this response, claim 1 is amended to recite "an amplitude adjuster configured to adjust ...," "an offset corrector configured to correct ...." Applicant believes that, by these amendments, the indefiniteness rejection and the written description rejection are overcome and the claims are not treated as means-plus function. Even assuming the claims are treated as the means-plus-function claims, it is respectfully submitted that it is obvious that the subject specification discloses the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, for example, a processor. Accordingly, withdrawal of the indefiniteness rejection and the written description rejection is respectfully requested.”
Applicant’s arguments have been fully considered and they are not persuasive.  The terms “an amplitude adjuster”, “an offset corrector” do not provide sufficient details such that one or ordinary skill in art would recognize as structures perform the functions.  Furthermore, the specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states that  the claimed function of adjusting an amplitude of a detection signal output by “an amplitude adjuster”.  There is no disclosure of any particular structure, either explicitly or inherently, to perform adjusting an amplitude.  The term “amplitude adjuster” is not adequate structure for performing adjusting an amplitude because it does not describe a particular structure for performing the function.  Similarly,  the term “offset corrector” is not adequate structure for performing correcting an offset of an amplitude center of the detection signal because it does not describe a particular structure for performing the function.
Regarding to claims 1-6 rejected under 35 USC 103, with respect to the rejection(s) of claim(s) 1-6 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Andermo (US 6,329,813)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An amplitude adjuster, an offset corrector in claim 1.
The amplitude adjuster in claim 4.
An arithmetic device in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an amplitude adjuster configured to adjusts an amplitude of a detection signal output from an encoder by adjusting a gain of the detection signal so that the amplitude is within a predetermined range; an offset corrector configured to corrects an offset of an amplitude center of the detection signal; wherein the offset corrector refers to the relationship stored in the storage when the amplitude adjuster changes the gain, obtains the offset amount corresponding to the changed gain, and corrects the offset based on the obtained offset amount; an arithmetic device that calculates a position based on the detection signal of which the offset is corrected by the offset correction device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function of adjusting an amplitude of a detection signal so that the amplitude is within a predetermined range; correcting an offset of an amplitude center of the detection signal; obtaining the offset amount corresponding to the changed gain, and correcting the offset based on the obtained offset amount; varying the predetermined range according to the value of the gain; calculating a position based on the detection signal of which the offset is corrected by the offset correction device.  There is no disclosure of any particular structure, either explicitly or inherently, to perform these functions.  The use of terms “adjusting an amplitude, correcting an offset, obtaining the offset amount, changing the gain, varying the predetermine range, calculating a position” can be performed in any number of ways in hardware, software or a combination of the two.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures to perform these claimed functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 2020/0182657) and further in view of Narita (US 2007/0004353) and Andermo (US 6,329,813).
Regarding to claim 1, Chao teaches an offset correction device comprising (Fig1, calibrating device 130, compensating device 140)
an amplitude adjuster (Fig.1 calibrating device 130) configured to adjusts an amplitude of a detection signal output from an encoder by adjusting a gain of the detection signal so that the amplitude is within a predetermined range; (¶0024 -  the calibration device 130 may perform a gain and offset calibration on the first filtering signal and the second filtering signal. For example, the calibration device 130 uses a gain adjustment manner to calibrate magnitudes of the first filtering signal and the second filtering signal to a digital value)
an offset corrector (Fig.1 Compensating device) configured to corrects an offset of an amplitude center of the detection signal; (¶0024 - the calibration device 130 uses an offset adjustment manner to calibrate offsets of the first filtering signal and the second filtering signal to zero and calibrate average values of magnitudes of the first filtering and the second filtering signal to a digital value).
Chao disclose a lookup table i.e. storage.  However, Chao fails to disclose that a storage that stores a relationship between the gain and an offset amount in advance wherein the offset corrector refers to the relationship stored in the storage when the amplitude adjuster changes the gain, obtains the offset amount corresponding to the changed gain, and corrects the offset based on the obtained offset amount.
Narita teaches
a storage (Fig.3 table 720) that stores a relationship between the gain and an offset amount in advance (¶0057 - an offset table 720 provided in the offset storage unit of each signal processing unit in the receiving apparatus of the second embodiment. Here, offsets are stored in association with different multiple received signal frequencies and different multiple gain control signal levels) wherein the offset corrector refers to the relationship stored in the storage when the amplitude adjuster changes the gain, obtains the offset amount corresponding to the changed gain, and corrects the offset based on the obtained offset amount (¶0058-0062 – the offset is selected based on the gain from the lookup table)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Narita.  With the lookup table, getting data from the lookup table is much faster than calculating data with an algorithm or computation therefore, it would reduce computation time and provide the result to the user more efficiencies and quicker.
Chao modified by Narita fails to teach wherein the encoder has a transmitter coil configured to generate magnetic flux, a plurality of conductors that are arrayed in a measurement axis direction, are configured to be electromagnetically coupled with the magnetic flux generated by the transmitter coil and generate magnetic flux that fluctuates in a predetermined spatial period in the measurement axis direction, and a receiver coil configured to be electromagnetically coupled with the magnetic flux generated by the plurality of conductors and detect a phase of the magnetic flux.
Andermo teaches
wherein the encoder (fig.7 element 500) has a transmitter coil (Fig.7 elements 502, 506, 508) configured to generate magnetic flux (Abstract, Col.1 lines 62-65) , a plurality of conductors that are arrayed in a measurement axis direction (Fig.7 elements 518, 520), are configured to be electromagnetically coupled with the magnetic flux generated by the transmitter coil and generate magnetic flux that fluctuates in a predetermined spatial period in the measurement axis direction (Col.1 lines 18-65), and a receiver coil (Fig.7 elements 510, 512, 514) configured to be electromagnetically coupled with the magnetic flux generated by the plurality of conductors and detect a phase of the magnetic flux. (Col.15 lines 5-65)
wherein the encoder outputs sine wave signals of which phases are different from each other, as the detection signal (Col.1 lines 31-35 - The signals output from the receiver windings are, therefore, 90 degrees out of phase with each other. The relation between the signals from the two receiver windings allows the direction of movement to be determined).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Andermo.  By applying an improved winding configuration, one would be able to obtain an output signal which has improved signal-to-noise ratio and which averages out local error to improve linearity.

    PNG
    media_image1.png
    367
    726
    media_image1.png
    Greyscale

Regarding to claim 2, Chao modified by Narita and Andermo teaches the offset correction device according to claim 1.  Chao modified by Narita and Andermo and fails to teach wherein the storage stores values of the gain, the values being set in a stepwise manner, and stores the offset amount corresponding to each value of the gain.
Narita teaches
wherein the storage stores values of the gain, the values being set in a stepwise manner, and stores the offset amount corresponding to each value of the gain. (Fig.3, ¶0057 – shown in stepwise manner).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Narita.  With the lookup table, getting data from the lookup table is much faster than calculating data with an algorithm or computation therefore, it would reduce computation time and provide the result to the user more efficiencies and quicker.
Regarding to claim 3, C Chao modified by Narita and Andermo teaches the offset correction device according to claim 1.  Chao modified by Narita and Andermo fails to teach wherein the storage stores the offset amount as a ratio of variation with respect to an offset amount corresponding to a predetermined gain.
Narita teaches
wherein the storage stores the offset amount as a ratio of variation with respect to an offset amount corresponding to a predetermined gain. (Fig. 3, ¶0018-0020, ¶0057 – the table displays the relationship between the variation of the offset based on the determined gain)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Narita.  With the lookup table, getting data from the lookup table is much faster than calculating data with an algorithm or computation therefore, it would reduce computation time and provide the result to the user more efficiencies and quicker.
Regarding to claim 4, Chao modified by Narita and Andermo teaches the offset correction device according to claim 1.  Chao modified by Narita and Andermo fails to teach wherein the amplitude adjuster varies the predetermined range according to the value of the gain.
Narita teaches
wherein the amplitude adjuster varies the predetermined range according to the value of the gain. (¶0039-0040 – Varied the gain based on lookup table, Fig.3 – show different gain level based on different received signal)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Narita.  By varying the predetermined range, the user can use different gain and offset value in order to obtain a high signal to noise ratio result.
Regarding to claim 5, Chao modified by Narita and Andermo teaches the offset correction device according to claim 1.  Chao modified by Narita and Andermo fails to teach wherein the relationship between the gain and the offset stored in the storage is writable.
Narita teaches the relationship between the gain and the offset stored in the storage (Fig.3, ¶0057).  Since the relationship is stored in a memory of a device as a lookup table for a plurality of processing units (¶0018), it would be obvious to ordinary skill in the art to recognized that the lookup table would be a be stored in writable memory in order the user can modify the table as needed.
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Narita.  With the lookup table, getting data from the lookup table is much faster than calculating data with an algorithm or computation therefore, it would reduce computation time and provide the result to the user more efficiencies and quicker.
Regarding to claim 6, Chao modified by Narita and Andermo teaches the offset correction device according to claim 1.  Chao further teaches the encoder (¶0003-0004); and an arithmetic device (Fig. 1 item 140) that calculates a position based on the detection signal of which the offset is corrected by the offset correction device (Fig.5, ¶0053-0056 – flow chart disclose providing position data of first and second signal).
Regarding to claim 7, Chao modified by Narita and Andermo teaches the offset correction device according to claim 3.  Chao modified by Narita and Andermo fails to teach wherein the encoder has a detection head having the transmitter coil and the receiver coil, and a scale having the plurality of conductors, and wherein the detection head faces the scale and is configured to relatively move with respect to the scale in a measurement axis direction.
Andermo teaches
wherein the encoder has a detection head (fig.7) having the transmitter coil (Fig.7 elements 502, 506, 508) and the receiver coil (fig.7 510, 512, 514), and a scale having the plurality of conductors (Fig.7 522, 524, 526, 528, 530, 532), and wherein the detection head faces the scale and is configured to relatively move with respect to the scale in a measurement axis direction. (Col.15 lines 5-65)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Andermo.  By applying an improved winding configuration, one would be able to obtain an output signal which has improved signal-to-noise ratio and which averages out local error to improve linearity.
Regarding to claim 8, Chao modified by Narita and Andermo teaches the offset correction device according to claim 4.  Chao modified by Narita and Andermo fails to teach wherein the encoder has a detection head having the transmitter coil and the receiver coil, and a scale having the plurality of conductors, and wherein the detection head faces the scale and is configured to relatively move with respect to the scale in a measurement axis direction.
Andermo teaches
wherein the encoder has a detection head (fig.7) having the transmitter coil (Fig.7 elements 502, 506, 508) and the receiver coil (fig.7 510, 512, 514), and a scale having the plurality of conductors (Fig.7 522, 524, 526, 528, 530, 532), and wherein the detection head faces the scale and is configured to relatively move with respect to the scale in a measurement axis direction. (Col.15 lines 5-65)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Andermo.  By applying an improved winding configuration, one would be able to obtain an output signal which has improved signal-to-noise ratio and which averages out local error to improve linearity.
Regarding to claim 9, Chao modified by Narita and Andermo teaches the offset correction device according to claim 5.  Chao modified by Narita and Andermo fails to teach wherein the encoder has a detection head having the transmitter coil and the receiver coil, and a scale having the plurality of conductors, and wherein the detection head faces the scale and is configured to relatively move with respect to the scale in a measurement axis direction.
Andermo teaches
wherein the encoder has a detection head (fig.7) having the transmitter coil (Fig.7 elements 502, 506, 508) and the receiver coil (fig.7 510, 512, 514), and a scale having the plurality of conductors (Fig.7 522, 524, 526, 528, 530, 532), and wherein the detection head faces the scale and is configured to relatively move with respect to the scale in a measurement axis direction. (Col.15 lines 5-65)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Andermo.  By applying an improved winding configuration, one would be able to obtain an output signal which has improved signal-to-noise ratio and which averages out local error to improve linearity.
Regarding to claim 10, Chao teaches an offset correction device comprising: (Fig1, calibrating device 130, compensating device 140)
a processor (Fig.1 elements 130, 140) configured to adjust an amplitude of a detection signal output from an encoder by adjusting a gain of the detection signal so that the amplitude is within a predetermined range, (¶0024 -  the calibration device 130 may perform a gain and offset calibration on the first filtering signal and the second filtering signal. For example, the calibration device 130 uses a gain adjustment manner to calibrate magnitudes of the first filtering signal and the second filtering signal to a digital value)
configured to correct an offset of an amplitude center of the detection signal; (¶0024 - the calibration device 130 uses an offset adjustment manner to calibrate offsets of the first filtering signal and the second filtering signal to zero and calibrate average values of magnitudes of the first filtering and the second filtering signal to a digital value)
Chao disclose a lookup table i.e. storage.  However, Chao fails to disclose a storage that stores a relationship between the gain and an offset amount in advance, wherein the processor refers to the relationship stored in the storage when the processor changes the gain, obtains the offset amount corresponding to the changed gain, and corrects the offset based on the obtained offset amount.
Narita teaches
a storage (Fig.3 table 720) that stores a relationship between the gain and an offset amount in advance (¶0057 - an offset table 720 provided in the offset storage unit of each signal processing unit in the receiving apparatus of the second embodiment. Here, offsets are stored in association with different multiple received signal frequencies and different multiple gain control signal levels), wherein the processor refers to the relationship stored in the storage when the processor changes the gain, obtains the offset amount corresponding to the changed gain, and corrects the offset based on the obtained offset amount (¶0058-0062 – the offset is selected based on the gain from the lookup table)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Narita.  With the lookup table, getting data from the lookup table is much faster than calculating data with an algorithm or computation therefore, it would reduce computation time and provide the result to the user more efficiencies and quicker.
Chao modified by Narita fails to teach wherein the encoder has a transmitter coil configured to generate magnetic flux, a plurality of conductors that are arrayed in a measurement axis direction, are configured to be electromagnetically coupled with the magnetic flux generated by the transmitter coil and generate magnetic flux that fluctuates in a predetermined spatial period in the measurement axis direction, and a receiver coil configured to be electromagnetically coupled with the magnetic flux generated by the plurality of conductors and detect a phase of the magnetic flux, wherein the encoder outputs sine wave signals of which phases are different from each other, as the detection signal.
Andermo teaches
wherein the encoder (fig.7 element 500) has a transmitter coil (Fig.7 elements 502, 506, 508) configured to generate magnetic flux (Abstract, Col.1 lines 62-65), a plurality of conductors that are arrayed in a measurement axis direction (Fig.7 elements 518, 520), are configured to be electromagnetically coupled with the magnetic flux generated by the transmitter coil and generate magnetic flux that fluctuates in a predetermined spatial period in the measurement axis direction (Col.1 lines 18-65), and a receiver coil (Fig.7 elements 510, 512, 514) configured to be electromagnetically coupled with the magnetic flux generated by the plurality of conductors and detect a phase of the magnetic flux, (Col.15 lines 5-65) wherein the encoder outputs sine wave signals of which phases are different from each other, as the detection signal (Col.1 lines 31-35 - The signals output from the receiver windings are, therefore, 90 degrees out of phase with each other. The relation between the signals from the two receiver windings allows the direction of movement to be determined).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Andermo.  By applying an improved winding configuration, one would be able to obtain an output signal which has improved signal-to-noise ratio and which averages out local error to improve linearity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hung (US 2010/0260311) disclosed an amplitude adjuster configured to adjust an amplitude of a detection signal output from an encoder by adjusting a gain of the detection signal so that the amplitude is within a predetermined range; (Fig. 6B) an offset corrector configured to correct an offset of an amplitude center of the detection signal; (Fig. 6A)
Sasaki (US 2013/0033257) disclosed the encoder has a transmitter coil configured to generate magnetic flux, a plurality of conductors that are arrayed in a measurement axis direction, are configured to be electromagnetically coupled with the magnetic flux generated by the transmitter coil and generate magnetic flux that fluctuates in a predetermined spatial period in the measurement axis direction, and a receiver coil configured to be electromagnetically coupled with the magnetic flux generated by the plurality of conductors (Fig. 5, Abstract)
an offset corrector configured to correct an offset of an amplitude center of the detection signal; and a storage that stores a relationship between the gain and an offset amount in advance,
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862